








Exhibit 10.1


CONFIDENTIAL


SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (“Agreement”) is made and entered into by
PPG Industries, Inc. (the “Company”) and Richard C. Elias (“Elias”). The Company
and Elias agree as follows:
1.    In exchange for benefits specified in Paragraph 4 below, Elias intends
both to release the Company from liability to the fullest extent the law permits
and to fulfill his other promises in this Agreement.
2.    Elias’ employment with the Company ends, effective March 31, 2014 (the
“Separation Date”). Elias shall retire from the Company, effective April 1,
2014, in accordance with the provisions of the PPG Retirement Income Salaried
Pension Plan and the PPG Nonqualified Retirement Plan.


3.    Elias understands and agrees that the benefits described are benefits to
which Elias would not otherwise be entitled without this Agreement.


4.    In exchange for Elias’ promises in this Agreement, including the release
in Paragraph 5 below, the Company agrees to provide the following benefits to
Elias:
•
Within 15 days of the Separation Date, PPG will pay Elias $320,000.00, less
applicable withholdings, which will be in lieu of any benefits he might
otherwise be eligible to receive under PPG’s Salaried Severance Plan.



•
Within 15 days of the Separation Date, Elias will receive a successful closing
bonus in the amount of $450,000.00, less applicable withholdings.



•
If Elias retires prior to becoming entitled to the awards issued to him in 2014
under the PPG Industries, Inc. Omnibus Incentive Plan, entitlement for such
awards will be as follows:



▪
Elias will be entitled to the same Nonqualified Stock Option Award to which he
would have been entitled had his employment continued through the Vesting Date
of such Award. Such Award may be exercised at any time from the Vesting Date
through the Expiration Date thereof and shall otherwise remain subject to the
terms of the agreement pursuant to which it was granted.



▪
Elias will be entitled to the same Award of Restricted Stock Units to which he
would have been entitled had his employment continued through the Vesting Date
of such Award, as provided in the applicable award





--------------------------------------------------------------------------------




agreement, and such Restricted Stock Units shall otherwise remain subject to the
agreement pursuant to which it was granted.


▪
Elias will be entitled to a 1/3 prorated TSR award payout. The calculation of
the TSR Award shall be based upon actual performance against Award Goals, and
shall otherwise remain subject to the terms of the agreement pursuant to which
it was granted.



5.    Elias, for himself, his heirs, and anyone else who would have the right to
sue on his behalf or in his place (“successors and assigns”), fully and forever
releases the Company, all affiliated companies, their shareholders, directors,
officers, employees and employee benefit plans from all claims, causes of action
or obligations of every nature whatsoever, whether known or unknown, arising out
of or relating to Elias’ employment, termination from employment or relating to
any other act, event or failure to act that has occurred before the date this
Agreement is signed. Examples of the claims which Elias is giving up by signing
this Agreement include, but are not limited to, claims for breach of express or
implied contracts, claims of intentional wrongdoing, claims for negligent or
reckless wrongdoing, and claims for violation of any federal, state or local
law, including laws prohibiting employment discrimination, such as, for example,
the federal Age Discrimination in Employment Act (which is referred to hereafter
as the “ADEA”). By signing this Agreement, Elias does not release or give up his
right to: (i) file a charge of discrimination with the U.S. Equal Employment
Opportunity Commission (“EEOC”) or similar state agency, (ii) provide assistance
or participate in any investigation or hearing conducted by the EEOC or similar
state agency, (iii) file a lawsuit to challenge whether or not the release in
this Paragraph 5 is a valid and effective as to claims of age discrimination
under the ADEA, (iv) file a lawsuit to enforce this Agreement, or (v) assert
claims that by law cannot be released, like workers’ compensation claims and
claims for vested retirement benefits. If a charge of discrimination is filed
with the EEOC, however, the release in this Paragraph 5 means that Elias will
not be entitled to receive any money or other individual remedy as a result of
that charge. By signing this Agreement, Elias also gives up his right to raise
claims under and/or pursue relief through the Company’s dispute resolution
process known as “Resolve.”
6.    PPG agrees to indemnify and defend Elias in connection with Elias’
involvement in any investigation, claim, action or proceeding by virtue of his
having been employed by PPG, to the extent and in the manner provided in PPG’s
Bylaws. In the event that PPG fails to so indemnify Elias, then Elias shall have
the right to bring a claim for coverage under PPG’s Directors and Officers
Liability Insurance policy, to the extent provided in such policy.


7.    (a)     As used herein, the term “Competitor” means any person or
organization that is engaged in or, that has plans to become engaged in,
research or development, production, marketing, leasing, selling or servicing of
any optical product or specialty material product, process, system or service of
any person or organization other than PPG, which is the same or similar to or
competes with, or has a usage allied to, a product, process, system or service
upon which Elias worked at any time during the last two (2) years of his
employment with PPG, including optical products and specialty materials as
comprised as of the date of this Agreement. For avoidance of doubt, “Competitor”
would not include optical lens manufacturers, including Essilor, Carl Zeiss
Vison, HOYA, or Younger.




--------------------------------------------------------------------------------




(b)    As used herein, the term “Confidential Information” means trade secrets
and other information not generally known in the relevant trade or industry,
about PPG’s optical products or specialty material products, equipment,
processes and services, including information relating to research, development,
manufacturing, purchasing, accounting, human resources, engineering, marketing,
selling, pricing, customer lists, and business strategies.
(c)    As used herein, the term “Intellectual Property” means any inventions,
discoveries, improvements, suggestions, trademarks, trade names, copyrightable
works and mask works.
(d)    Elias agrees that all Intellectual Property related to the present or
anticipated technological and business activities of PPG that were made or
conceived by Elias, either solely or jointly with others, while in the employ of
PPG, whether during working hours or not, shall be the property of PPG, whether
or not patentable or registrable, and Elias will communicate promptly and does
hereby assign to PPG all rights to such Intellectual Property. Elias agrees that
during or at any time after his employment with PPG he will execute all
documents and will assist PPG in every proper way, without compensation other
than the base salary that he received while employed by PPG, but at PPG’s
expense, to obtain and enforce patents, trademark registrations and copyrights
for such Intellectual Property in any and all countries.
(e)    Elias agrees that for a period of twenty-four (24) months from the
Separation Date, (i) he shall inform any new or prospective employer, prior to
accepting employment, of the existence of this paragraph 7 and provide such
employer with a copy of this paragraph 7; (ii) he shall not solicit for
employment with a person or entity other than PPG or cause to be so solicited,
directly or indirectly, any person who is employed by PPG employee or was
employed by PPG as of the Separation Date; (iii) he shall not be employed by or
otherwise engage in any activities or provide any services, either directly or
indirectly, to or on behalf of a Competitor; and (iv) he shall not disclose to a
third party or use for any purpose other than in connection with his employment
with PPG any Confidential Information.
(f)    Elias agrees that the provisions of this paragraph 7 are at the date of
this Agreement, reasonable in duration, territory and scope of activity, and
that his engaging in any service or activity proscribed under this paragraph 7
would jeopardize PPG's Confidential Information. If any one or more of the
provisions contained in this paragraph 7 shall for any reason be held to be
excessively broad as to duration, territory, or scope of activity by a court of
competent jurisdiction by which this Agreement may be construed, Elias along
with PPG hereby request such court to limit and reduce any overly broad
provision, so as to make it enforceable to the extent compatible with the
applicable law as it shall then appear. A holding that any one or more of the
provisions contained in this paragraph 7 cannot be limited and reduced to be
made valid and that such provision is invalid, illegal or unenforceable shall
not affect any other provisions of this Agreement.
(g)    Elias agrees that any breach or violation by him of this paragraph 7 will
result in immediate and irreparable injury to PPG in amounts difficult to
ascertain. Therefore, should he breach this paragraph 7, Elias agrees that PPG
shall be entitled to proceed directly to court to obtain the remedies of
specific performance and injunctive relief (including but not limited to
temporary restraining orders, preliminary injunctions, and permanent
injunctions) without the necessity of posting a bond or other undertaking
therewith.


8.    Elias agrees not to make disparaging statements about the Company, its
officers and employees to any current, former or potential customers,
contractors, vendors or employees




--------------------------------------------------------------------------------




of PPG, or to members of the press or other media. The Company agrees not to
make disparaging statements about Elias to any current, former or potential
customers, contractors, vendors or employers of Elias, or to members of the
press or other media. For the purposes of this Agreement, a disparaging
statement is any communication which, if publicized to another, would be
reasonably expected to cause or tend to cause the recipient of the communication
to question the business condition, integrity, competence, good character or the
quality of products of the person or entity to whom or to which the
communication relates.
9.    The Company’s offer of benefits in exchange for a release of claims is not
an admission by the Company of any liability, violation of any law or contract
or any other wrongdoing. The Company specifically denies any such liability,
violation or wrongdoing.
10.    Except for the release of claims contained in Paragraph 5 of this
Agreement, if any other provision of this Agreement is declared or determined by
any court to be unenforceable, the remaining provisions will not be affected and
the unenforceable provision will be deemed not to be a part of this Agreement.
11.    This Agreement shall be interpreted and enforced in accordance with the
laws of the Commonwealth of Pennsylvania.
12.    This Agreement is the complete agreement between Elias and the Company
concerning the terms of Elias’ termination from employment with the Company. As
such, this Agreement supersedes any and all prior agreements or understandings,
written or oral, between the Company and Elias concerning his termination, with
the exception of Elias’ nonqualified stock option award, restricted stock unit
award and TSR award Agreements.
13.    Elias acknowledges and agrees that:
a.    the Company is hereby advising Elias in writing to consider carefully the
terms of this Agreement and to consult with an attorney before signing it;
b.    the Company has given Elias twenty-one (21) days from March 12, 2014 to
consider whether to sign this Agreement, and no one has pressured Elias to sign
it sooner than that;
c.    Elias has read and understands this Agreement, and voluntarily signs it of
his own free will without coercion or duress;
d.    Elias intends to be legally bound by the terms of this Agreement; and
e.    Elias has the right to revoke and cancel the Agreement for seven (7)
calendar days after signing it by providing written notice of revocation to J.
Craig Jordan, Vice President, Human Resources, One PPG Place, Pittsburgh, PA
15272, and the Agreement will not be effective or enforceable until the eighth
(8th) day after Elias’ signing it without his revocation.    
IT IS VERY IMPORTANT THAT YOU CAREFULLY READ AND UNDERSTAND ALL THE TERMS OF
THIS AGREEMENT BEFORE YOU SIGN IT. YOU SHOULD CONSULT WITH A LAWYER BEFORE
SIGNING.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have signed this Agreement on the date or dates
set forth below.
 
 
 
PPG INDUSTRIES, INC.
 
 
 
 
 
 
/s/ Richard C. Elias
 
 
By: /s/ J. Craig Jordan
 
Richard C. Elias
 
 
J. Craig Jordan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title: Vice President, Human Relations
 
 
 
 
 
 
Date: March 12, 2014
 
 
Date: March 12, 2014
 







